


Exhibit 10.3
2012 Stock Option Grant Overview
February 2012


This is a summary of the material terms and conditions of the 2012 Stock Option
Grants for DIRECTV. The 2012 Stock Option Terms and Conditions and the DIRECTV
2010 Stock Plan (the “Plan”) govern the stock options. Capitalized terms not
defined herein shall have the meaning assigned to them in the 2012 Stock Option
Terms and Conditions or the Plan.


TERM/CONCEPT
EXPLANATION
Company
DIRECTV and its Subsidiaries
Eligibility
Executives who are direct reports to the CEO are eligible
Stock Options and Grant Date
Non-qualified stock options on DIRECTV Common stock were granted on February 17,
2012, without dividend equivalents
10-Year Term
The stock options will expire at the close of business 10 years after the grant
date (the “Term” of the option), unless exercised or cancelled at an earlier
date as provided below.
3-Year Vesting Period
Vesting refers to the right to exercise the stock option and purchase the
underlying stock from the Company. The options will vest and become exercisable
at the rate of one-third per year on each of December 31, 2012, 2013 and 2014
(each a "vesting date"). Your rights to exercise the stock option expire at the
end of the 10-year term of the options (the "Term") or earlier as noted below.
Exercise Price
The options are granted at [$xx.xx] per share, which is the stock market closing
price on February 17, 2012. This is the price you would pay to the Company to
exercise the option and acquire the underlying shares of DIRECTV Common stock.
Taxes
Generally, the value of your stock option is taxable at the time you elect to
exercise the stock options. The applicable withholding taxes are due upon
exercise, whether or not you sell your shares at that time. The Company may
withhold shares of stock to satisfy the stock option exercise (purchase) price
and applicable tax withholdings, so you may receive shares net of the exercise
(purchase) price and tax withholdings.
Please consult with your personal tax or financial advisor for specific
information regarding the tax consequences of your stock option.


Continued Employment
Except as noted below, continued employment or Service through the date you
exercise the stock option is required as a condition of exercising your stock
option and obtaining certain rights and benefits under the Plan. Partial
employment or Service, even if substantial, prior to the vesting and exercise
dates will not entitle you to any proportionate stock option vesting or exercise
rights, or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or Service, except as otherwise provided
below.


Impact of Termination
If you leave the Company for any reason before the first vesting date, your
stock option is forfeited.









--------------------------------------------------------------------------------




TERM/CONCEPT
EXPLANATION
Resignation or Termination for Cause
If you resign from the Company or are terminated for cause at any time during
the Term, you forfeit all non-exercised stock options on your termination date.
• Retirement *
• Long-Term Disability


• Death
After the first vesting date and before the third vesting date (when the option
is vested 100%), if your Service terminates due to a Retirement, a Long-Term
Disability or your
death, you will vest as follows:
 


• You are eligible for pro-rated vesting of the stock option based on the number
of full calendar months of Service completed after the first vesting date and
prior to your termination, including the month of termination.
• After the vesting calculation above, any remaining unvested stock options will
be cancelled at the close of business on your termination date.
• Your vested stock options will be exercisable until the earlier of the
third anniversary of your termination date or the end of the Term of the option.


• Involuntary Termination Without Cause (e.g., Layoff)


If your Service terminates due to an Involuntary Termination without Cause, you
will vest as follows:


•   You will vest in the additional number of shares that would have vested had
you remained in Service until the next vesting date immediately following your
termination date.


• In addition to the above, if your termination date occurs in a December, you
will vest in the additional number of shares that would have vested had you
remained in Service until the second vesting date immediately following your
termination date.
•   After the vesting calculation above, any remaining unvested stock options
will be cancelled at the close of business on your termination date.


•   Your vested stock options will be exercisable until the earlier of the
first anniversary of your termination date or the end of the Term of the option.


• If your Involuntary Termination without Cause also qualifies as a Retirement,
your vested stock options will be exercisable until the earlier of the
third anniversary of your termination date or (2) the end of the Term of the
option.


Impact of Leave of Absence
Absence from work caused by military service, authorized sick leave, or other
leave approved by the Company will not be considered a termination of employment
by the Company if reemployment upon the expiration of the leave is required by
contract or law, or if the leave is for a period of not more than 90 days. The
Company reserves the right to adjust stock option vesting for employees on leave
in excess of 90 days during the vesting period.

* Retirement means termination of employment at age 55 or older and with 5 or
more years of Continuous Service as defined by the Pension Plan.






